United States Court of Appeals
                     For the First Circuit

No. 15-1378

                         UNITED STATES,

                            Appellee,

                               v.

                         EDGAR ACEVEDO,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Nathaniel M. Gorton, U.S. District Judge]


                             Before

                      Howard, Chief Judge,
                   Souter, Associate Justice,*
                    and Lipez, Circuit Judge.


     Lenore Glaser, with whom Law Office of Lenore Glaser was on
brief, for appellant.
     Randall E. Kromm, Assistant United States Attorney, with whom
Carmen M. Ortiz, United States Attorney, was on brief, for
appellee.


                          June 2, 2016




     * Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.
           SOUTER, Associate Justice.      Edgar Acevedo appeals the

below-Guidelines sentence he received after pleading guilty to

conspiracy to commit kidnapping.      We affirm.

                                  I

           The indictment charged Acevedo with violating 18 U.S.C.

§ 1201(c) by conspiring with Alfred Vazquez and Alberto Moreno,

among others, to kidnap one John Doe and hold him for ransom.     It

alleged that the group seized Doe at gunpoint in Boston and that

Vazquez, Moreno, and Acevedo later met at Vazquez's house to hide

the ransom money.

           When Acevedo pleaded guilty, he acknowledged that he had

read the indictment and did not object to its description of the

offense.   The Government set out what it would have proven if the

case had gone to trial, and Acevedo confirmed that he did not

dispute anything the Government said. According to the Government,

two men pulled Doe from a car in Boston, one of them, Moreno, armed

with a gun.   They dragged Doe into a nearby van, driven by Acevedo,

and sped off to Lawrence.   Vazquez subsequently called Doe's wife

to demand a ransom.    After Doe had been held for several days at

a house in Lawrence, he was rescued by the FBI.     Three witnesses,

the Government explained, would have identified Acevedo as a member

of the group that kidnapped and held the victim.

           Following the guilty plea, the Probation Office prepared

a Presentence Report (PSR) based on information developed by the


                                   - 2 -
investigating agents and four cooperating co-conspirators.            Among

the additions to the story were that Vazquez, who dealt in drugs

but also ran an auto shop, was hired by another drug dealer to

kidnap Doe (whom the PSR identified as JP) to collect a drug debt.

It was Vazquez who recruited Moreno, Acevedo, and others to plan

and do the kidnapping.       Acevedo was a friend of Moreno's and at

the time was living with him while working at Vazquez's auto shop.

           To commit the crime, according to the PSR, Acevedo

stopped the van behind a car in which JP was riding, which was

blocked by another car in front.       Moreno and the other conspirator

jumped out of the van, pulled JP from the car at gunpoint, and

shoved   him   into   the   van,   which   headed   for   Lawrence   and   an

unoccupied house where Vazquez had once lived.             Vazquez told JP

that he could pay the drug debt and be released, or fail to pay

and he and his family would be killed.        In a series of phone calls

over the next few days, Vazquez demanded the money from JP's wife.

In the PSR account, Acevedo was present at various times in the

house where JP was being held.

           The PSR reported that JP's family called the FBI, which

led the recovery effort.       Agents coated marked ransom money with

fluorescent powder that is normally invisible but glows in black

light. After a ransom drop observed by the FBI, Vazquez and Moreno

brought some of the marked bills to Moreno and Acevedo's apartment.




                                      - 3 -
Thence the three went to Vazquez's residence, where agents arrested

Vazquez and Acevedo, whose hands glowed under a black light.

              The agents rescued JP and collected further evidence.

According to the PSR, cellphone analysis revealed that, during the

period beginning three weeks before the kidnapping and ending one

day after JP's recovery, Vazquez's and Acevedo's phones were in

contact 114 times for a total of some three hours.          Over the same

period, Moreno's and Acevedo's phones were in contact 89 times for

a total of about an hour and a half.

              The PSR calculated a total offense level of 37 under the

U.S. Sentencing Guidelines Manual § 2A4.1(a), starting from a base

offense level of 32 for conspiracy to commit kidnapping.         To this,

the PSR added a six-level enhancement under § 2A4.1(b)(1) for

making    a    ransom   demand   and   a   two-level   enhancement   under

§ 2A4.1(b)(3) for using a firearm; the PSR then reduced the offense

level by three under § 3E1.1 for acceptance of responsibility.

The resulting offense level, coupled with a criminal history score

of zero, yielded a Guidelines imprisonment range of 210 to 262

months.

              Acevedo filed objections to the PSR, some of them going

to particular details, such as his involvement in planning the

kidnapping.      He said that he drove a tow truck for Vazquez's auto

shop, so there was nothing unusual about being told to drive into

Boston on the day of the kidnapping, and, by his account, he did


                                       - 4 -
not learn that he was there for a kidnapping until he was already

in the city.       He also disputed that he was present in the house

where JP was held, and that he handled the ransom money.                He thus

urged that he deserved a two-level reduction because of his "minor

role" in the conspiracy.

             Acevedo   objected further    to the PSR's          offense-level

calculation for its inclusion of the ransom-demand enhancement, on

the ground that this was impermissible "double counting," a ransom

demand being an element of the substantive kidnapping offense.

And he also contested the firearm enhancement on the ground that

he   could   not   reasonably   have   foreseen     that   any    of   his   co-

conspirators would possess a gun.

             Both Acevedo and the Government submitted sentencing

memorandums, Acevedo's reiterating his objections to the PSR.                 He

did not, however, submit any relevant evidentiary support for his

assertions1 or request an evidentiary hearing.              The Government,

for its part, endorsed the PSR and filed a transcript of grand

jury testimony and a police report supporting the claim that

cooperating    witnesses   identified     Acevedo    at    both    a   planning

meeting in advance of the kidnapping and the house where JP was



      1Among the documents attached to his memorandum were private
investigatory reports indicating that some of the ransom money may
not have made it to Moreno and Acevedo's apartment. Nothing in
the reports, however, calls into question the PSR's statement that
some of the money was, in fact, brought to the apartment.


                                       - 5 -
held. The Government requested a 210-month sentence, at the bottom

of the Guidelines range.

            At sentencing, the district court overruled Acevedo's

objections and adopted the Government's and Probation Office's

positions.     The court (i) ruled that a ransom demand was not

required for a conviction under the statute and thus was an

additional fact that could be the basis of an enhancement, (ii)

found that Acevedo could reasonably have foreseen that a gun would

be used, and (iii) rejected Acevedo's request for a minor-role

reduction: even without considering the contested assertions that

Acevedo    guarded   JP    and   handled   the   ransom   money,   the   court

determined that driving the abduction van was not a "minor role."

The PSR's Guidelines range of 210 to 262 months was accordingly

adopted.

            Nevertheless, the district court found that a Guidelines

sentence was longer than necessary to satisfy the sentencing

objects under 18 U.S.C. § 3553(a)(2) and imposed a below-Guidelines

term of 192 months.       It is from this sentence that Acevedo appeals.

                                      II

            Acevedo first argues that the district court failed to

resolve factual disputes that bore on his sentence, in violation

of Federal Rule of Criminal Procedure 32(i)(3)(B) ("[T]he court

must--for any disputed portion of the presentence report or other

controverted matter--rule on the dispute or determine that a ruling


                                       - 6 -
is     unnecessary    either    because     the    matter     will     not    affect

sentencing, or because the court will not consider the matter in

sentencing . . . .").          Acevedo says that this rule required the

district court to hold a hearing to resolve the factual disputes

he raised.      "We review a district court's compliance with Fed. R.

Crim. P. 32 de novo," United States v. González-Vélez, 587 F.3d

494, 508 (1st Cir. 2009), and "[w]e review the court's denial of

an evidentiary hearing for abuse of discretion," United States v.

Jimenez Martinez, 83 F.3d 488, 498 (1st Cir. 1996).

              There was no error here. As we have said, "The defendant

may object to facts in the PSR, but 'if his objections to the PSR

are merely rhetorical and unsupported by countervailing proof, the

district court is entitled to rely on the facts in the PSR.'"

United    States     v.   Prochner,   417   F.3d   54,   66     (1st   Cir.    2005)

(alterations omitted) (quoting United States v. Cyr, 337 F.3d 96,

100 (1st Cir. 2003)).        We have also explained that "the failure to

ask the district court to convene an evidentiary hearing ordinarily

spells defeat for a contention that one should have been held."

United States v. Cheal, 389 F.3d 35, 45 (1st Cir. 2004) (quoting

United States v. Tardiff, 969 F.2d 1283, 1286 (1st Cir. 1992)).

Here, Acevedo neither made a relevant evidentiary proffer nor

requested a hearing to present it before or during his sentencing.

Even    so,   he   was    treated   more    favorably    than    the    Guidelines

calculation called for, and even in reaching a Guidelines range


                                           - 7 -
the district court declined to consider certain disputed facts.

In any event, as explained below, there is ample support not only

in the PSR on the authority of Prochner but elsewhere in the record

for the court's sentencing decisions.

                                  III

          Acevedo next contends that the trial court made three

errors in calculating his offense level.        "We review the district

court's interpretation of the guidelines de novo and its fact

finding for clear error."    United States v. Reyes-Rivera, 812 F.3d

79, 85 (1st Cir. 2016).

                                   A

          Acevedo says that the district court erred in applying

the ransom-demand enhancement.     His challenge has both a legal and

a factual component.

                                   1

          According    to   Acevedo,    the   ransom-demand   enhancement

amounted to impermissible double counting because a ransom demand

was already baked into his conviction.         His conclusion, however,

does not follow from his premise.       It is true that his conviction

for conspiracy to kidnap includes having the object of demanding

ransom; this was charged in the indictment and he pleaded guilty

without limitation.     But the relevant question is whether the

ransom demand is an element of the crime of kidnapping per se, or




                                   - 8 -
is a fact subject to being added to the basic offense and is so

treated by the Guidelines.         It clearly is the latter.

             As the trial judge correctly read the pertinent portion

of the statute, it is an offense to kidnap not only for ransom but

for "reward or otherwise."        18 U.S.C. § 1201(a).         Obtaining ransom

is thus only one        among other       possibly illicit objectives of

kidnapping numerous enough to justify the catch-all of "otherwise"

to cover their conceivable variety.                There is consequently no

textually based limitation on treating a kidnapping for ransom

more severely than some or all other sorts, and this is just what

the Guidelines do.       Not only that, but the applicable provision,

§   2A4.1,   sets   a   base    offense    level   of    32,   U.S.   Sentencing

Guidelines Manual § 2A4.1(a), and that provision (as Acevedo

himself concedes) applies to crimes other than kidnapping, many of

which do not involve payment of ransom, see id. § 2A4.1 cmt.

statutory provisions.          Hence, the Guidelines separately provide

for a six-level increase "[i]f a ransom demand . . . was made."

Id. § 2A4.1(b)(1).      The Guidelines thus recognize that "[f]ederal

kidnapping cases generally encompass three categories of conduct,"

only one of which involves "ransom," and accordingly provide "[a]n

enhancement . . . when the offense is committed for ransom."                 Id.

§ 2A4.1 cmt. background.

             Treating   the    ransom     objective     as   justification   for

enhancement is therefore not double counting, but merely and


                                          - 9 -
unremarkably cumulative, based on this distinct set of facts, and

the law's subtle tolerance for treating one fact as significant

for multiple sentencing objectives, see United States v. Fiume,

708 F.3d 59, 61 (1st Cir. 2013), is not even implicated here.

                                   2

          Next, Acevedo argues that even if the object of demanding

ransom is not barred as double counting, there was no evidence

that he knew about the ransom demand or that it was reasonably

foreseeable   to   him.    See   U.S.   Sentencing    Guidelines   Manual

§ 1B1.3(a)(1)(B)(iii) (conspiracy defendant's offense level can be

determined on basis of co-conspirators' acts that were "reasonably

foreseeable in connection with th[e] criminal activity").

          The district court did not clearly err in rejecting

Acevedo's argument. To begin with, the indictment to which Acevedo

pleaded expressly charged him with conspiracy to kidnap for ransom,

and the ransom demand was mentioned without objection during the

plea colloquy.     But even setting that to one side, the nature of

this kidnapping shows how reasonably foreseeable the ransom demand

must have been to Acevedo. To be sure, certain types of kidnapping

are inherently unlikely to involve ransoms.          This would be true,

for example, where a parent absconds across state lines with his

child in violation of a custody order.          The instant gangland

kidnapping, by contrast, has the marks of one done for gain.

Seizing an individual in broad daylight on a city street would be


                                   - 10 -
an inept way of gaining control over a victim one intends to kill;

a more likely objective would be to profit.

                                         B

              Foreseeability is the crux of Acevedo's further claim

that he could not reasonably have foreseen Moreno's use of a gun

and   should    not    have   received      the    firearm   enhancement.       The

Guidelines indicate that reasonable foreseeability can turn on

"the nature of the offense" alone.                See id. § 1B1.3 cmt. n.3(D).

              While we need not, and do not, hold that use of a firearm

is reasonably foreseeable in every kidnapping, it was in this one.

The abduction was carried out by the orchestrated seizure of a

victim from a car, where a struggle was obviously to be avoided,

and   where    there   was    some   risk    that    bystanders   might   try    to

interfere. A gun would promise efficiency, not only in the seizure

itself, but afterward in controlling JP, since the plot called for

him to be driven some distance and held for ransom.                  This ready

foreseeability of a gun as a control mechanism is confirmed by the

undisputed record that Moreno wielded the gun almost immediately

upon leaving the van that Acevedo was driving.                    Hence, it was

hardly clear error to apply the enhancement.

                                         C

              Acevedo's next assignment of error goes not to applying

an enhancement, but to refusing to reduce his offense level under

Guidelines § 3B1.2(b) on the ground that he was only "a minor


                                         - 11 -
participant" in the kidnapping, the sort of reduction intended for

"a defendant who plays a part in committing the offense that makes

him substantially less culpable than the average participant in

the criminal activity," id. § 3B1.2 cmt. n.3(A).           "To qualify for

this adjustment, a defendant must show that he is both less

culpable than most of his [confederates] in the particular criminal

endeavor and less culpable than the mine-run of those who have

committed similar crimes."       United States v. Meléndez-Rivera, 782

F.3d 26, 28 (1st Cir. 2015).

           "[B]attles over a defendant's role in the offense 'will

almost always be won or lost in the district court,'" id. at 29

(quoting United States v. Graciani, 61 F.3d 70, 75 (1st Cir.

1995)),   and   the   district   court's   judgment   in    this   case   is

defensible. When the district court said there was nothing "minor"

about driving the abduction vehicle, that was a fair comment on

Acevedo's undisputed actions in driving Moreno and another man to

the scene of the seizure and transporting the abductors and victim

to the hideaway, all of which made him a central actor in the

elements of the crime charged.

                                    IV

           Finally, Acevedo complains of undue disparity between

his sentence and the sentences received by his co-conspirators, in

violation of 18 U.S.C. § 3553(a)(6) ("The court, in determining

the particular sentence to be imposed, shall consider the need to


                                     - 12 -
avoid   unwarranted    sentence     disparities    among    defendants     with

similar     records   who    have    been    found      guilty     of   similar

conduct . . . .").      We review the district court's application of

§ 3553(a) considerations for abuse of discretion.                   See, e.g.,

United States v. Rodríguez-Lozada, 558 F.3d 29, 45 (1st Cir. 2009)

            This concern about sentencing disparity "is primarily

aimed at national disparities, rather than those between co-

defendants."     Reyes-Rivera, 812 F.3d at 90 (internal quotation

marks omitted) (quoting United States v. Marceau, 554 F.3d 24, 33

(1st Cir. 2009)).      Thus, while avoidance of disparities among co-

defendants may be considered, it would be too glib to argue that

a defendant is "entitled to a lighter sentence merely because his

co-defendants     received       lighter     sentences"      "[u]nless      two

identically situated defendants receive different sentences from

the same judge, which may be a reason for concern."               Id. (internal

quotation    marks    omitted)    (quoting     United    States    v.   Rivera-

Gonzalez, 626 F.3d 639, 648 (1st Cir. 2010)).            In most cases, "the

myriad factors that come into play at sentencing make it difficult

to isolate identically situated co-defendants.             We have noted, for

example, the permissible distinction . . . between those who

cooperate and those who do not . . . ."           United States v. Reyes-

Santiago, 804 F.3d 453, 467 (1st Cir. 2015) (citations and internal

quotation marks omitted).




                                      - 13 -
           This distinction is apropos here, and fatal to Acevedo's

claim.   He fails even to try to show that he and his co-defendants

were identically situated, and he simply ignores the fact that he

did not cooperate, while many of his co-defendants did.

                                 V

           The district court's judgment is AFFIRMED.2




     2 Our affirmance of the district court's judgment forecloses
Acevedo's argument that his case should be remanded to a different
judge.


                                 - 14 -